Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-17 are allowed. The following is an examiner’s statement of reasons for allowance: 
RE Claim 1, the prior art of record does not disclose or suggest “in a case in which at least one of the first pattern and the second pattern is not detected by the toner detection unit, the judgment unit judges that the image bearing member is not mounted,” in combination with the other claim limitations.  Claims 2-9 depend from base Claim 1, and therefore these claims are also allowed.  
RE Claim 10, the prior art of record does not disclose or suggest “in a case in which at least one of the detection toner images of the number is not detected by the toner detection unit, the judgment unit judges that the image bearing member is not mounted,” in combination with the other claim limitations.  Claims 11-17 depend from base Claim 10, and therefore these claims are also allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shibasaki et al. (US 2017/0023888) discloses an image forming apparatus that detects patches on an intermediate transfer belt and subsequently determines whether the photoconductive drum cartridge is mounted appropriately.  This reference, however, does not teach the claimed arrangement of the detection pattern or the control that determines a mounting state depending on whether both, one, or none of the claimed exposure marks are detected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Harrison whose telephone number is (571) 272-3573. The examiner can normally be reached between the hours of 8:00 AM and 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852